Case 1:20-cv-23223-BB Document 17 Entered on FLSD Docket 09/11/2020 Page 1 of 16



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                FORT LAUDERDALE DIVISION

                                CASE NO: 20-23223-CIV-BLOOM

  DRAGAN JANICIJEVIC, on his own
  behalf and on behalf of all other similarly
  situated crew members working aboard
  BAHAMAS PARADISE CRUISE LINE
  vessels

         Plaintiff,

                 v.

  CLASSICA CRUISE OPERATOR, LTD.,
  PARADISE CRUISE LINE OPERATOR
  LTD. INC.,

        Defendants.
  _______________________________________/

      PLAINTIFF’S MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION
         SETTLEMENT AND CERTIFICATION OF THE SETTLEMENT CLASS

         Plaintiff is very proud to announce to this Court that the Parties have reached a Global
  settlement with Defendants – after many extensive Zoom and telephonic mediation sessions before
  nationally recognized mediator Rodney Max, Esq. – that will fully resolve this nationwide class
  action. As described below, the settlement is in all respects an excellent one considering the
  inherent risks of litigation. Under the settlement, the Defendants will create a fund of $875,000.00
  to resolve this dispute which will be used to make cash payments to crew members for contractual
  wages and any amounts due for time worked without pay. Accordingly, Plaintiff requests entry of
  an Order granting preliminary approval of the class action settlement as set forth in the Parties’
  Class Action Settlement Agreement and Release (finding that the proposed settlement “falls within
  the range of reasonableness”), preliminarily certifying a nationwide class for settlement purposes,
  and approving notice to all Settlement Class Members for their comment. Defendants dispute the
  factual and legal claims made by Plaintiff, have agreed to the Settlement Class only, but disagree
  that the class could otherwise be certified. See Defendants’ position on the lawsuit in the attached
  Class Action Settlement Agreement Settlement, which is incorporated and adopted herein as if set
Case 1:20-cv-23223-BB Document 17 Entered on FLSD Docket 09/11/2020 Page 2 of 16



  forth in full for purposes of brevity. See Exhibit 1. Defendants do not oppose the relief sought
  herein based on the Settlement attached hereto. Id.
         The Settlement’s benefits were the result of rigorous, arm’s-length negotiations by the
  Parties and their counsel under the direction of a distinguished mediator, Rodney Max, Esq. See
  Declaration of Rodney Max dated September 8, 2020 (hereinafter “Max. Decl.”) (attached as
  Exhibit 2). Notice of this Settlement will be disseminated to Class Members via direct mail, email,
  and the establishment of a settlement website.
         Undersigned counsel were well-positioned to evaluate and negotiate this Settlement
  because they have been investigating and litigating seafarer wage claims for many years. Indeed,
  Lipcon, Margulies, Alsina & Winkleman, P.A., are experienced and capable in the field of
  maritime claims for cruise ship passenger and crew member injuries and lost wages owed to crew
  members, including class actions, and have successfully represented claimants in other litigation
  of this nearly exact nature. Further, the Moskowitz Law Firm PLLC, is a preeminent class action
  law firm representing plaintiffs against insurance companies, mortgage companies, cruise lines,
  consumer product sellers, and spearheaded the litigation and resolution of over 30 nationwide class
  actions for homeowners against the major mortgage providers in the country.
         Further, the informal discovery in this action included the production of financial data and
  Defendants’ business practices. Despite that work, Plaintiff and the Settlement Class faced
  significant hurdles in litigating their claims to resolution, including potential arbitration. As such,
  and given the immediate and substantial benefits the Settlement will provide, there is no question
  that the Settlement is “within the range of reasonableness” and warrants preliminary approval.
                                     FACTUAL BACKGROUND
         This Class Action lawsuit alleged Defendants’ failure to abide its contractual agreements
  with its crewmembers. Plaintiff claimed that pursuant to Plaintiff’s employment contract,
  Defendants are required to pay Plaintiff and the Class two months of wages and/or Basic Pay
  Severance upon Defendants terminating Plaintiff’s employment contracts. When the COVID-19
  pandemic halted all sailings, Plaintiff alleges that Defendants unilaterally terminated Plaintiff and
  the Class’ employment contract, and forced all crewmembers aboard the ship to sign a document
  stating they were voluntarily staying onboard, without pay, violating their contracts. Plaintiff’s
  claims also include the alleged failure to timely repatriate crew members. Plaintiff claims the crew
  were unnecessarily kept on the ships for months on end, many thousands of miles away from their



                                                    2
Case 1:20-cv-23223-BB Document 17 Entered on FLSD Docket 09/11/2020 Page 3 of 16



  homes and families. The Defendants contest the factual and legal predicate for the Plaintiff’s
  claims, assert that arbitration would be applicable and that a class would not be susceptible to
  certification. See Exhibit 1. Defendants have, however, agreed to resolve this case to avoid
  protracted and expensive litigation for settlement purposes only. Id.
         Based on Plaintiff’s counsel’s previous experience in successfully litigating claims against
  cruise operators, the Parties agreed in August 2020 to commence an early mediation. The Parties
  retained Rodney Max, and began a series of telephonic mediation sessions, including an all-day,
  nine hour Zoom mediation session on August 18, 2020. The Parties could not reach a resolution at
  the August 18th session, but further discussions continued and resulted in the class action
  settlement.
         The Parties fully resolved this matter, after days of discussions, and executed a Term Sheet
  on August 21, 2020. That same day, the Settling Parties announced their settlement and filed a
  joint motion to stay the case while the Settling Parties formalized their Agreement. (ECF No. 12.)
  Pursuant to the joint request to stay, the Court administratively closed this case on August 24, 2020
  “without prejudice to the parties to file a settlement agreement for the Court’s consideration and/or
  appropriate dismissal documentation.” (ECF No. 13). The Parties subsequently finalized and
  executed the Agreement. A copy of the Agreement is attached as Exhibit 1.
  1.     The Settlement Terms and Agreement
         A. The Proposed Settlement Class
                all seafarer-employees who were employed, worked and were physically present on the
                Cruise Defendants’ vessels Grand Classica and Grand Celebration anytime between
                March 18, 2020 until August 20, 2020. “Seafarer-employees” shall not include Cruise
                Defendants’ corporate officers or corporate directors.

         B. Monetary Relief
         The Settlement Agreement affords members of the Settlement Class significant monetary
  relief. (Exhibit 1 at ¶ 2.45.) A settlement fund in the amount of $875,000.00 will be created to
  provide cash payments to Settlement Class Members for contractual wages and for time worked
  without pay. The Settlement Fund will be allocated as follows: first it will be used to pay any
  attorneys’ fee and expense award to Co-Lead Class Counsel and any incentive award to Class
  Representative that are approved by this Court in accordance with the terms of the Settlement
  Agreement, and any and all administrative costs (the result is the “Net Settlement Fund”). The Net
  Settlement Fund will be divided and distributed as individual allocations to the Settlement Class


                                                   3
Case 1:20-cv-23223-BB Document 17 Entered on FLSD Docket 09/11/2020 Page 4 of 16



  Members who do not opt out. If the Claims Received exceed the Net Settlement Fund, each
  Settlement Class Member shall have their amounts reduced pro rata. Any remaining Net
  Settlement Funds that remain after final approval and distribution to valid and approved class
  members shall revert to Defendants.
         C. Release of Claims against Defendants
         In exchange for the relief provided by the Settlement, members of the Settlement Class will
  release the Defendants, as well as all other entities included in the definition of “Released Parties”
  set forth in the Settlement Agreement (Exhibit 1 at ¶¶ 2.36 and 15), from:
             Cruise Defendants and any and all of their respective past, present and future parents,
             subsidiaries, affiliated companies, corporations, divisions, joint ventures, and entities
             in which Cruise Defendants have a controlling interest, and any and all of their
             respective past, present and future officers, directors, managers, general and limited
             partners, members, principals, insurers, insureds, employers, employees, consultants,
             independent contractors, shareholders, attorneys, advisors, predecessors, successors,
             associates, related entities, servants, assigns, representatives and agents.

         D. Class Notice
         Class notice will be disseminated directly to Class Members via direct mail or email at the
  addresses provided by Defendants’ employment records at their last-known mailing address in the
  forms attached to the Settlement Agreement as Exhibit 2 assuming it is approved by the Court.
  (Id. ¶¶ 2.27 and 7). The notice will be sent within thirty (30) days of the entry of the Preliminary
  Approval Order. (Id. ¶ 7.1). The Settlement Administrator will also establish a website on which
  Settlement Class members may review the Settlement Agreement and its exhibits, and for those
  Class Members who must file a claim, the ability to file a Claim Form online. (Id. ¶ 7.3.).
  Settlement Class Members may opt out or object by following the prescribed process. (Id. ¶ 10).
         Due to the fact that there are less than 300 crew members in the Settlement Class, the
  Defendants, and the law firm of Foreman Friedman, P.A., will primarily administrate the settlement
  in good faith, with the participation and oversight of Co-Lead Class Counsel. If Defendants’
  written or computer records conflict with information submitted by a claimant, counsel for both
  Parties shall in good faith attempt to resolve the conflict. If unable to do so, the dispute shall be




                                                    4
Case 1:20-cv-23223-BB Document 17 Entered on FLSD Docket 09/11/2020 Page 5 of 16



  resolved by Rodney Max, Esq. or another mutually agreeable third party whose decision as to that
  claimant shall be final. The costs for such review shall be paid out of the Gross Settlement Fund.
          E. Class Counsel’s Fees and Expenses and Named Plaintiff’s Case Contribution Award
          The Parties stipulate in the Agreement that The Moskowitz Law Firm PLLC and Lipcon,
  Margulies, Alsina & Winkelman, P.A. will serve as Class Counsel. (Id. ¶ 2.7). Class Counsel’s
  application for attorneys’ fees and expenses for all of the various law firms involved shall not
  exceed 30% of the Settlement Fund, plus expenses. (Id. ¶ 17.1). Defendants will also pay the
  named Plaintiff a service award if approved by the Court not to exceed $5,000.00. (Id. ¶ 17.2)
  The Court may consider whether to approve these awards separate and apart from its analysis of
  the fairness, reasonableness, and adequacy of the settlement. (Id. ¶¶ 17.1, 17.2)
          G.     Final Approval and Objections
          Class members may object to the settlement no later than ninety (90) days after the
  Preliminary Approval Order. (Id. ¶ 2.29.) The Motion for Attorneys’ Fees shall be filed within
  seventy-five (75) days after the Preliminary Approval Order (id. ¶ 17.1) and the Parties shall
  respond to any objections no later than 10 days prior to the Final Approval Hearing (id. ¶ 10.7).
                                           LEGAL ARGUMENT

     I.        THE COURT SHOULD ENTER AN ORDER GRANTING PRELIMINARY
               APPROVAL OF THE SETTLEMENT.

          Settlement “has special importance in class actions with their notable uncertainty,
  difficulties of proof, and length. Settlements of complex cases contribute greatly to the efficient
  use of judicial resources, and achieve the speedy resolution of justice[.]” Turner v. Gen. Elec. Co.,
  2006 WL 2620275, at *2 (M.D. Fla. Sept. 13, 2006). For these reasons, “[p]ublic policy strongly
  favors the pretrial settlement of class action lawsuits.” In re U.S. Oil & Gas Litig., 967 F.2d 489,
  493 (11th Cir.1992). “Approval of a class action settlement is a two-step process.” Fresco v. Auto
  Data Direct, Inc., No. 03-cv-61063, 2007 WL 2330895, at *4 (S.D. Fla. May 14, 2007).
  Preliminary approval is the first step, requiring the Court to “make a preliminary determination on
  the fairness, reasonableness, and adequacy of the settlement terms.” Id. In the second step, after
  notice to the class and time and opportunity for absent class members to object or otherwise be




                                                   5
Case 1:20-cv-23223-BB Document 17 Entered on FLSD Docket 09/11/2020 Page 6 of 16



  heard, the court considers whether to grant final approval. Smith v. Wm. Wrigley Jr. Co., 2010 WL
  2401149, at *2 (S.D. Fla. June 15, 2010).
         Under Rule 23(e), in weighing a grant of preliminary approval, district courts must
  determine whether “giving notice is justified by the parties' showing that the court will likely be
  able to: (i) approve the proposal under Rule 23(e)(2); and (ii) certify the class for purposes of
  judgment on the proposal.” Fed. R. Civ. P. 23(e)(1)(B)(i–ii) (emphasis added). Id.
         The amended Rule 23(e)(2) requires courts to consider whether:
         (a)     the class representatives and class counsel have adequately represented the class;
         (b)     the proposal was negotiated at arm's length;
         (c)     the relief provided for the class is adequate, taking into account:
                         i. the costs, risks, and delay of trial and appeal;
                         ii. the effectiveness of any proposed method of distributing relief to the
                             class, including the method of processing class-member claims, if
                             required;
                        iii. the terms of any proposed award of attorney's fees, including timing of
                             payment; and
                        iv. any agreement required to be identified under Rule 23(e)(3); and
         (d)     the proposal treats class members equitably relative to each other.
  Fed. R. Civ. P. 23(e)(2); In re Payment Card Interchange Fee & Merch. Disc. Antitrust Litig., 330
  F.R.D. 11, 28 (E.D.N.Y. 2019).
         Further, the standard for preliminary approval of a class action settlement is not high—a
  proposed settlement should be preliminarily approved if it falls “within the range of possible
  approval” or if there is “probable cause” to notify the class of the proposed settlement and “to hold
  a full-scale hearing on its fairness[.]” In re Mid-Atl. Toyota Antitrust Litig., 564 F. Supp. 1379,
  1384 (D. Md. 1983) (citation omitted). Applying this standard and the new standard of Rule 23,
  this settlement is an excellent one by any measure and should be preliminarily approved.
        A. The Settlement Is the Product of Good Faith, Informed, and Arm’s-Length
           Negotiations among Experienced Counsel.

         At the preliminary approval stage, district courts consider whether the proposed settlement
  appears to be “‘the result of informed, good-faith, arms’-length negotiation between the parties
  and their capable and experienced counsel’ and not ‘the result of collusion[.]’” In re Checking



                                                   6
Case 1:20-cv-23223-BB Document 17 Entered on FLSD Docket 09/11/2020 Page 7 of 16



  Account Overdraft Litig., 830 F. Supp. 2d 1330, 1341 (S.D. Fla. 2011). The settlement terms in
  this case are the product of significant give and take by the settling parties, and were negotiated at
  arm’s length. The Parties participated in mediation sessions with Rodney Max, Esq., a well-
  respected mediator with significant experience resolving complex suits. Mr. Max and the Parties
  participated in mediation sessions in August 2020. (Max. Decl. ¶ 12). The very fact of Mr. Max’s
  involvement weighs in favor of preliminary approval. See, e.g., Lobatz v. U.S. In re Educ. Testing
  Serv. Praxis Principles of Learning & Teaching, Grades 7-12 Litig., 447 F. Supp. 2d 612, 619-20
  (E.D. La. 2006) (use of court-appointed special master to oversee mediation evidenced procedural
  fairness of negotiating process); In re WorldCom, Inc. ERISA Litig., 2004 WL 2338151, at *6
  (S.D.N.Y. Oct. 18, 2004) (that “[a] respected and dedicated judicial officer presided over the
  lengthy discussions from which this settlement emerged” belied any suggestion of collusion);
  Poertner v. The Gillette Co., 618 Fed. Appx. 624, 630 (11th Cir. 2015) (settlement achieved only
  after engaging in extensive arms-length negotiations moderated by an experienced mediator belies
  any suggestion of collusion).
         The Parties’ extensive negotiations were also informed by considerable investigation and
  informal discovery by Class Counsel. See Lipuma v. Am. Express Co., 406 F. Supp. 2d 1298, 1316–
  17 (S.D. Fla. 2005) (approving settlement over objection and concluding that class counsel had
  sufficient information to evaluate fairness of the settlement based on informal discovery);
  Francisco v. Numismatic Guaranty Corp. of Am., 2008 WL 649124, at *11 (S.D. Fla. Jan. 31,
  2008) (same); Cotton v. Hinton, 559 F.2d 1326, 1332 (5th Cir.1977) (affirming that class counsel
  had sufficient information to evaluate the settlement despite “very little formal discovery [being]
  conducted and … no voluminous record in the case”); In re Jiffy Lube Securities Litig., 927 F.2d
  155 (4th Cir.1991) (affirming that plaintiffs were sufficiently informed about the strength of the
  case as a result of evidence obtained through informal discovery); see also Linney v. Cellular
  Alaska P’ship, 151 F.3d 1234, 1239 (9th Cir.1998)) (“in the context of class action settlements,
  ‘formal discovery is not a necessary ticket to the bargaining table’ where the parties have sufficient
  information to make an informed decision about settlement.”). Documents were informally
  produced in this litigation and have been carefully reviewed by Class Counsel. In advance of and
  during the mediation, Defendants provided Plaintiff and Class Counsel with additional information
  concerning this Action.




                                                    7
Case 1:20-cv-23223-BB Document 17 Entered on FLSD Docket 09/11/2020 Page 8 of 16



     B. The Settlement Falls Squarely within the Range of Reasonableness.
         As a result of this mediation process, the Settlement provides considerable monetary relief
  to the Settlement Class, and falls well within the range of possible approval. Under Rule
  23(e)(2)(C), the relevant inquiry is whether the proposed settlement affords relief that “‘falls
  within th[e] range of reasonableness, [and] not whether it is the most favorable possible result of
  litigation.’” McWhorter v. Ocwen Loan Servicing, LLC, 2019 WL 9171207 *10 (N.D. Ala. Aug.
  1, 2019) (quoting Lazy Oil Co. v. Witco Corp., 95 F. Supp. 2d 290, 338 (W.D. Pa. 1997), aff’d,
  166 F.3d 581 (3d Cir. 1999) (citation and internal quotation marks omitted)); Grant, 2019 WL
  367648,    at   *6;   accord   Great    Neck    Capital   Appreciation    Inv.   P’ship,   L.P.   v.
  PricewaterhouseCoopers, L.L.P., 212 F.R.D. 400, 409–10 (E.D. Wis. 2002) (Because “[t]he
  determination of whether a settlement is reasonable is not susceptible to mathematical equation
  yielding a particularized sum … [,] [t]he mere possibility that the class might receive more if the
  case were fully litigated is not a good reason for disapproving the settlement.”).
         As described above, this Settlement provides cash payments to affected crew members
  which represent a significant percentage of the potential damages in this action. The Settlement
  is unquestionably within the range.
         1. Monetary Relief
         The Settlement provides significant monetary benefits. All Settlement Class Members who
  make a claim are eligible for two types of payments. Wage Claim Type 1 claimants will receive
  payment of two (2) months crewmember wages at the rate of pay established by each Settlement
  Class Member’s contract of employment in effect as of March 18, 2020 with the amount of the
  payment based on the salary listed on the employment contract for each Approved Claim. Wage
  Claim Type 2 claimants will receive a payment of $1,000.00 for each Approved Claim for any and
  all work performed on the Cruise Defendants’ vessels during the Claims Period for each Approved
  Claim. (Id. ¶ 4.4). This represents almost a complete recovery for class members. Federal courts
  hold that settlements providing the class with a percentage of the recovery sought in litigation are
  reasonable in light of the attendant risks of litigation. See, e.g., Johnson v. Brennan, No. 10-cv-
  4712, 2011 WL 4357376 (S.D.N.Y. Sept. 16, 2011) (“[T]here is no reason, at least in theory, why
  a satisfactory settlement could not amount to a hundredth or even a thousandth part of a single
  percent of the potential recovery.”); Behrens v. Wometco Enters., Inc., 118 F.R.D. 534, 542-43
  (S.D. Fla. 1988) (approving recovery of $.20 per share where desired recovery was $3.50 a share



                                                   8
Case 1:20-cv-23223-BB Document 17 Entered on FLSD Docket 09/11/2020 Page 9 of 16



  because “the fact that a proposed settlement amounts to only a fraction of the possible recovery
  does not mean the settlement is inadequate or unfair”); Fisher Bros., Inc. v. Mueller Brass Co.,
  630 F. Supp. 493, 499 (E.D. Pa. 1985) (approving settlement providing recovery of 0.2% of sales).
  “Moreover, when settlement assures immediate payment of substantial amounts to class members,
  even if it means sacrificing speculative payment of a hypothetically larger amount years down the
  road, settlement is reasonable[.]” Johnson, 2011 WL 4357376, at *12.
         Plaintiff and the Settlement Class faced significant hurdles in litigating their claims to
  resolution, including overcoming Defendants’ defenses, including potential dismissal of these
  claims in favor of arbitration. Each Class Member stands to recover a significant percentage of the
  amounts they would be entitled to as a result of the settlement. The Settlement’s monetary recovery
  falls well within the range of reasonableness.
         C. The Settlement Saves Plaintiff and the Settlement Class from Considerable
            Litigation Hurdles.

         Any evaluation of the settlement benefits must be tempered by the recognition that any
  compromise involves concessions by the Parties. Indeed, “the very essence of a settlement is
  compromise, ‘a yielding of absolutes and an abandoning of highest hopes.’” Officers for Civil
  Justice v. Civil Serv. Comm’n, 688 F.2d 615, 624 (9th Cir. 1982) (citations omitted). Had litigation
  continued, Plaintiff and Settlement Class members would have risked not prevailing on their
  claims, or having to proceed in arbitration.
        D. Class Counsel Believes the Settlement Is Reasonable.
        Significant weight should be attributed to the belief of experienced counsel that the
  negotiated settlement is in the best interest of the class. See In re Coordinated Pretrial Proceedings
  in Antibiotic Antitrust Actions, 410 F. Supp. 659, 666 (D. Minn. 1974) (recommendation of
  experienced counsel is entitled to great weight); DeBoer v. Mellon Mortg. Co., 64 F.3d 1171, 1178
  (8th Cir. 1995) (“The views of the parties to the settlement must … be considered.”). Class
  Counsel are experienced and capable in the field of maritime claims for cruise ship passenger and
  crewmember injuries and lost wages owed to crewmembers, including class actions, and have
  successfully represented claimants in other litigation of this nearly exact nature. Further, Class
  Counsel has also been appointed Lead or Co-Lead Class Counsel in dozens of class actions
  representing plaintiffs against insurance companies, mortgage companies, cruise lines, consumer
  product sellers, and spearheaded the litigation and resolution of over 30 nationwide class actions



                                                    9
Case 1:20-cv-23223-BB Document 17 Entered on FLSD Docket 09/11/2020 Page 10 of 16



  for homeowners against the major mortgage providers in the country. Based on this experience,
  and decades more with class action lawsuits, it is Class Counsel’s informed opinion that, given the
  uncertainty and expense of pursuing these claims through trial, the settlement is fair, reasonable,
  adequate, and in the best interests of the Settlement Class.
           E. No Additional Agreements Required to Be Identified.
           The Parties represent that there are no agreements required to be identified under Rule
  23(e)(3).
  II.      THE COURT SHOULD CERTIFY THE PROPOSED SETTLEMENT CLASS.
           “It is well established that a class may be certified solely for purposes of settlement [if] a
  settlement is reached before a litigated determination of the class certification issue.” In re
  Checking Account Overdraft Litig., 275 F.R.D. 654,659 (S.D. Fla. 2011) (brackets in original).
  “In deciding whether to provisionally certify a settlement class, a court must consider the same
  factors that it would consider in connection with a proposed litigation class,” save manageability,
  “since the settlement, if approved, would obviate the need for a trial.” Id.
        A. The Settlement Class Meets the Four Requirements of Rule 23(a).
           The policies underlying the class action rule dictate that Rule 23(a) should be liberally
  construed. See Walco Invs., Inc. v. Thenen, 168 F.R.D. 315, 323 (S.D. Fla. 1996). Plaintiff satisfies
  all four requirements of Rule 23 (a) as set forth below.
           1. The Settlement Class Is Sufficiently Numerous.
           Rule 23(a)(1) requires Plaintiff to show that the proposed class is so numerous that joinder
  of all members would be impracticable. See Fed. R. Civ. P. 23(a)(1). “While there is no fixed rule,
  generally a class size [of] less than twenty-one is inadequate, while a class size of more than forty
  is adequate.” Williams, 280 F.R.D. 665, 671-72 (S.D. Fla. 2012) (citing Cheney v. Cyberguard
  Corp., 213 F.R.D. 484,489-90 (S.D. Fla. 2003)); see, e.g., Anderson v. Bank of S., N.A., 118 F.R.D.
  136, 145 (M.D. Fla. 1987) (“[T]he size of the class and geographic location of the would-be class
  members are relevant to any consideration of practicality.”); Checking Overdraft Litig., 275 F.R.D.
  at 671. The proposed class in this case, which includes hundreds of crewmembers, well exceeds
  the minimum threshold. See Cox v. Am. Cast Iron Pipe Co., 784 F.2d 1546, 1553 (11th Cir. 1986).
  The numerosity requirement is satisfied here.




                                                    10
Case 1:20-cv-23223-BB Document 17 Entered on FLSD Docket 09/11/2020 Page 11 of 16



         2. Questions of Law and Fact Are Common to All Settlement Class Members.
         Rule 23(a)(2) requires class action plaintiffs to identify questions of law or fact common
  to the proposed class. See Fed. R. Civ. P. 23(a)(2). “The threshold for commonality is not high.”
  Cheney, 213 F.R.D. at 490. Commonality requires a showing that the class members’ claims
  “depend on a common contention” and that the class members have “suffered the same injury.”
  Wal-Mart Stores, Inc. v. Dukes, 131 S. Ct. 2541, 2551 (2011). “[F]or purposes of Rule 23(a)(2),
  even a single [common] question will do[,]” id. at 2556 (brackets in original), and “where a
  common scheme of conduct has been alleged, the commonality requirement should be satisfied.”
  Checking Overdraft, 275 F.R.D. at 673-74.
         Plaintiff’s claims here depend on the common claims for damages under U.S. General
  Maritime Law and/or the Jones Act, 46 U.S.C. § 30104, the Seaman’s Wage Act, (46 U.S.C.
  §10313, 46 U.S.C. § 10504), for breach of the Plaintiff and Settlement Class Members’
  employment contracts, for false imprisonment, and for negligent misrepresentation. All members
  of the putative class were injured if at all in the same manner. See Williams, 280 F.R.D. at 672
  (finding commonality where “all members of the propose class were injured in the same manner,
  namely by being charged inflated premiums for the FPI”). Thus, while only one question of law
  or fact is required, many common questions capable of class-wide resolution arise here, including
  whether Defendants violated the above statutes, contracts, and common laws for all crew members
  These issues satisfy commonality. See, e.g., id. at 672 (“The determination of the truth or falsity
  of the Plaintiffs’ allegations that Wells Fargo and QBE engaged in a scheme to force-place
  insurance with inflated and excessive premiums will resolve an issue that is central to the validity
  of each one of the claims in one stroke.”).
         3. Plaintiff’s Claims Are Typical of Those of the Settlement Class.
         Rule 23(a)(3) requires Plaintiff to demonstrate that his claims are typical of those held by
  the proposed class. See Fed. R. Civ. P. 23(a)(3). Typicality and commonality are related, with
  commonality referring to “the group characteristics of the class as a whole” and typicality focusing
  on the named plaintiff’s claims in relation to the class. In re Terazosin Hydrochloride Antitrust
  Litig., 220 F.R.D. 672, 686 n.23 (S.D. Fla. 2004). “Any atypicality or conflict between the named




                                                  11
Case 1:20-cv-23223-BB Document 17 Entered on FLSD Docket 09/11/2020 Page 12 of 16



  Plaintiffs’ claims and those of the class must be clear and must be such that the interests of the
  class are placed in significant jeopardy.” Cheney, 213 F.R.D. at 491.
         Plaintiff’s claims in this case arise from the same alleged course of conduct and are based
  on the same legal theories as those brought on behalf of the proposed class. Plaintiff and every
  class member were not paid their contractual wages, or were forced to work without pay. As a
  result, Plaintiff and every other member of the proposed class were damaged if at all in the same
  way. Plaintiff and the class seek redress through common Federal statutory claims and breach of
  contract. All of these questions are common to the entire class.
         4. Plaintiff and Their Counsel Are Adequate Representatives.
         To satisfy Rule 23(a)(4), the representative parties must “fairly and adequately represent
  the interests of the class.” Fed. R. Civ. P. 23(a)(4). This requirement is satisfied when the class
  representatives have (1) no interests antagonistic to the rest of the class and (2) counsel who are
  “qualified, experienced, and generally able to conduct the proposed litigation.” Cheney, 213 F.R.D.
  at 495. “Adequate representation is presumed in the absence of contrary evidence.” Association
  for Disabled Ams., Inc. v. Amoco Oil Co., 211 F.R.D. 457, 464 (S.D. Fla. 2002).
         a. Plaintiff Does Not Have Interests Antagonistic to Settlement Class Members.
         Adequacy exists where a class representative shares common interests with the class and
  seeks the same type of relief for himself and the settlement class members. See Tefel v. Reno, 972
  F. Supp. 608, 617 (S.D. Fla. 1997); Kreuzfeld A.G. v. Carnehammar, 138 F.R.D. 594, 600 (S.D.
  Fla. 1991). Here, Plaintiff has no interests antagonistic to those held by the Settlement Class. The
  class definition includes only those who were subject to Defendants’ conduct. (Ex. A ¶ 2.43). All
  class members were treated in the same manner. (Id.) Thus, the critical issues in this case—the
  existence, implementation, and lawfulness of Defendants’ conduct—are common issues. Plaintiff
  and absent class members share a common goal: to recover the amounts owed to them as a result
  of Defendants’ conduct. Plaintiff has satisfied Rule 23(a)(4). See Williams, 280 F.R. D. at 673-74.
         b. Settlement Class Counsel Are Qualified and Experienced.
         The attorneys who seek to represent the Settlement Class in this case are highly qualified
  to serve as class counsel, have been investigating these claims for months, and have served as lead
  and co-lead counsel in some of the largest class actions in the country, as well as insurance-related
  complex cases. The law firms that Plaintiff seeks to name as Class Counsel in this action are
  Lipcon, Margulies, Alsina & Winkleman, P.A. and The Moskowitz Law Firm, PLLC. Class



                                                   12
Case 1:20-cv-23223-BB Document 17 Entered on FLSD Docket 09/11/2020 Page 13 of 16



  Counsel has successfully prosecuted numerous maritime claims, insurance and consumer class
  actions and are well respected in the community that they serve. A copy of Class Counsels’ Firm
  Resumes are attached hereto as Composite Exhibit 3.
         B. The Settlement Class Meets the Requirements of Rule 23(b)(3).
            In addition to meeting the four requirements of Rule 23(a), a plaintiff seeking class
  certification must satisfy one subsection of Rule 23(b). Cheney, 213 F.R.D. at 489. Plaintiff here
  seeks certification under Rule 23(b)(3), under which certification is appropriate if (1) common
  questions of law or fact predominate over those affecting only individual class members and (2)
  class treatment is superior to other adjudication methods. See Fed. R. Civ. P. 23(b)(3). The latter
  question implicates manageability concerns, which do not bear on certification of a settlement
  class. See Checking Account Overdraft Litig., 275 F.R.D. at 659.
            Here, “irrespective of the individual issues which may arise, the focus of the litigation
  concerns the alleged common course of unfair conduct embodied in [Defendants’] scheme to”
  deprive the Settlement Class of its wages and other damages. Id. at 676. Proof of the scheme may
  be made by evidence that would remain the same regardless of class size or composition. Common
  issues would predominate over any individual issue.
            Moreover, giving all class members the option to accept a comprehensive resolution of the
  their claims in this action or opt out of it would be far superior to litigating each of their claims
  separately, especially since the actual damage amounts for each individual class member are low
  Williams, 280 F.R.D. at 675. Accordingly, the Court should certify the proposed class.
  III.      THE COURT SHOULD APPROVE THE PROPOSED CLASS NOTICE.
            Federal Rule of Civil Procedure 23(e)(1) provides that the “court must direct notice in a
  reasonable manner to all class members who would be bound by the proposal.” Class notice should
  be “reasonably calculated, under the circumstances, to apprise interested parties of the pendency
  of the action and afford them an opportunity to present their objections.” Mullane v. Cent. Hanover
  Bank & Trust Co., 339 U.S. 306, 314 (1950).
            The Parties’ proposed notice plan readily meets this standard. The Settlement Agreement
  provides that the Settlement Administrator shall distribute class notice and claim forms by first-
  class mail in the form attached as Exhibit 2 to the Settlement Agreement to all identifiable class
  members no more than thirty (30) days after the Court enters the Preliminary Approval Order. (Ex.
  A ¶ 7.1). The Settlement also provides for an internet website through which Settlement Class



                                                   13
Case 1:20-cv-23223-BB Document 17 Entered on FLSD Docket 09/11/2020 Page 14 of 16



  Members can acquire information, and allows those class members that have to file claims to
  submit claims online. (Id. ¶ 7.0.).
          The notice itself also satisfies the requirements of the Federal Rules. It provides, among
  other things, a clear definition of the Settlement Class; a description of the underlying lawsuit and
  the material terms of the Settlement; instructions as to how Settlement Class members may make a
  claim and determine whether they are eligible to do so; an explanation of objection and opt-out
  rights and a date by which Settlement Class Members may opt out, and information regarding how
  to do so; instructions as to how to object to the Settlement and an objection deadline; the date on
  which the Court will hold a Final Approval Hearing; and the internet address and toll-free number
  from which class members may obtain additional information about the Settlement and its terms.
  (Id. at Ex. 2).
          IV.       THE COURT SHOULD APPOINT THE UNDERSIGNED FIRMS AS
                    CLASS COUNSEL.

          The Parties have defined Class Counsel to include the undersigned law firms. (Ex. A ¶
  2.6). Plaintiff and the undersigned now move the Court to appoint these firms as Settlement Class
  Counsel. Undersigned counsel have significant experience litigating these cases, as well as other
  nationwide class actions.
          V.        THE COURT SHOULD PRELIMINARY ENJOIN PARALLEL
                    PROCEEDINGS.

          Finally, the Court should enter an order preliminarily enjoining all Settlement Class
  Members who do not execute and timely file a Request for Exclusion from the Settlement Class
  from filing, prosecuting, maintaining or continuing litigation in federal or state court based on or
  related to the claims or facts alleged in the this Action. This type of injunctive relief is commonly
  granted in preliminary approvals of class action settlements pursuant to the All Writs Act.
          The All Writs Act authorizes the Court to “issue all writs necessary or appropriate in aid
  of their respective jurisdictions and agreeable to the usages and principles of law.” 28 U.S.C. §
  1651(a). The Act empowers the Court to enjoin “conduct which, left unchecked, would have had
  the practical effect of diminishing the court’s power to bring the litigation to its natural
  conclusion.” In re Am. Online Spin-Off Accounts Litig., No. CV 03-6971-RSWL, 2005 WL
  5747463, at *4 (C.D. Cal. May 9, 2005) (quoting ITT Cmty. Dev. Corp. v. Barton, 569 F.2d 1351,
  1359 (5th Cir. 1978)).


                                                   14
Case 1:20-cv-23223-BB Document 17 Entered on FLSD Docket 09/11/2020 Page 15 of 16



         All individual actions that may be brought by Settlement Class Members who do not opt
  out should therefore be enjoined pending the Court’s determination whether to finally approve the
  proposed Settlement. Accordingly, pursuant to its authority under the All-Writs Act, the Court
  should include in its order a preliminarily injunction against parallel proceedings pending the
  settlement approval process. See, e.g., Shelby v. Two Jinns, Inc., No. 2:15-cv-03794-AB-GJS, 2017
  WL 6347370, at *5 (C.D. Cal. Feb. 8, 2017) (entering an injunction against asserting released
  claims pending settlement approval and concluding that it is “necessary to protect and effectuate
  the settlement, this Order, and the Court’s flexibility and authority to effectuate this settlement and
  to enter judgment when appropriate, and is ordered in aid of the Court’s jurisdiction and to protect
  its judgments pursuant to 28 U.S.C. §1651(a)”).
         VI.     THE COURT SHOULD SCHEDULE A FINAL APPROVAL HEARING.
         Should the Court grant this Motion, Plaintiff will file their motion for final approval of the
  settlement on a date set by the Court. Plaintiff requests that the Court schedule the Final Approval
  Hearing no less than 120 days after entry of the order preliminarily approving the settlement.
                                            CONCLUSION
         The Court should enter an order granting preliminary approval of the settlement.
                 Respectfully submitted this 11th day of September, 2020.

                                                 By: /s/ Adam M. Moskowitz
                                                 Adam Moskowitz, Esq.
                                                 Florida Bar No. 984280
                                                 adam@moskowitz-law.com
                                                 Howard M. Bushman, Esq.
                                                 Florida Bar No. 0364230
                                                 howard@moskowitz-law.com
                                                 Joseph M. Kaye, Esq.
                                                 Florida Bar No. 117520
                                                 joseph@moskowitz-law.com
                                                 THE MOSKOWITZ LAW FIRM, PLLC
                                                 2 Alhambra Plaza
                                                 Suite 601
                                                 Coral Gables, FL 33134
                                                 Telephone: 305 740-1423

                                                 -and-



                                                 By:/s/ Michael Winkleman


                                                    15
Case 1:20-cv-23223-BB Document 17 Entered on FLSD Docket 09/11/2020 Page 16 of 16



                                              Michael A. Winkleman
                                              Florida Bar No. 36719
                                              mwinkleman@lipcon.com
                                              Daniel W. Grammes
                                              Florida Bar No. 1010507
                                              dgrammes@lipcon.com
                                              Andrew S. Freedman
                                              Florida Bar No. 091087
                                              afreedman@lipcon.com
                                              Lipcon, Margulies, Alsina & Winkleman, P.A.
                                              One Biscayne Tower, Suite 1776
                                              2 South Biscayne Boulevard
                                              Miami, Florida 33131
                                              Telephone No.: (305) 373-3016
                                              Facsimile No.: (305) 373-6204
                                              Counsel for Plaintiffs

                                 CERTIFICATE OF SERVICE

         I hereby certify that a true copy of the foregoing was filed electronically via CM/ECF on

  the 11th day of September, 2020 and served by the same means on all counsel of record.

                                              By: /s/ Adam Moskowitz




                                                16
